Citation Nr: 1436453	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  13-00 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Omaha, Nebraska


THE ISSUE

Entitlement to payment of or reimbursement for expenses resulting from unauthorized medical treatment provided by Plattsburg Department of Emergency Services and by Bellevue Medical Center on July 24, 2011.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel
INTRODUCTION

The Veteran served on active duty from March 2003 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of decisions by the Department of Veterans Affairs (VA) Nebraska-Western Iowa Healthcare System that denied requests for payment from Plattsburg Department of Emergency Medical Services (EMS) and from Bellevue Medical Center for medical transportation and treatment services provided to the Veteran on July 24, 2011.

The claim was originally filed by Plattsburg Department of EMS and by Bellevue Medical Center as claimants for payment; the appeal has been pursued by the Veteran as the appellant seeking payment or reimbursement.

In August 2013 the Veteran testified before the undersigned Veterans Law Judge   in a videoconference hearing from the VA Regional Office (RO) in Lincoln, Nebraska.  A transcript of that hearing is associated with the Veteran's electronic file in Virtual VA.


FINDINGS OF FACT

1.  The Veteran received emergency medical transportation by Plattsburg Department of EMS to Bellevue Medical Center on July 24, 2011, following which he received medical treatment at that facility for symptoms related to a service-connected disability. 

2.  The services provided to the Veteran were not authorized by VA.

3.  VA medical treatment facilities were reasonably available to the Veteran on July 24, 2011.




CONCLUSION OF LAW

The requirements for payment of or reimbursement for expenses arising from medical transportation and treatment provided to the Veteran by Plattsburg Department of EMS and Bellevue Medical Center on July 24, 2011, have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.120, 17.121, 17.1002 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), established an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of the evidence he or she should submit and of the assistance VA will provide to obtain evidence on the claimant's behalf.  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  

There is no indication in the VCAA that Congress intended the Act to revise the unique and specific third-party claim provisions of Chapter 17, Title 38 of the United States Code.  See 38 C.F.R. § 17.123-17.132; see also Barger v. Principi, 16 Vet. App. 132, 138 (2002).  In any event, VCAA notice was provided in December 2012.

The present claim was filed by Plattsburg Department of EMS and by Bellevue Medical Center as claimants for payment; the appeal has been pursued by the Veteran as the appellant seeking payment or reimbursement.  Following the Veteran's Notice of Disagreement (NOD) in February 2012 the Agency of Original Jurisdiction readjudicated the claim de novo and detailed the reason why the claim was denied.   The Veteran had ample opportunity to respond before the case was certified to the Board for appellate review.  

As noted in the Introduction, the Veteran was afforded a hearing before the Board in support of his appeal.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the claimant and asked specific questions directed at identifying whether the Veteran met the criteria for payment or reimbursement under the applicable statutes and regulations.  Additionally, the Veteran volunteered his treatment history and symptoms during the period for which payment or reimbursement is claimed.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary. 

The Veteran has been afforded adequate process under 38 U.S.C.A. § 7105 in regard to his appeal, and all relevant medical records - in this case, the records  from the providing EMS service and providing hospital documenting the medical treatment for which payment or reimbursement is claimed - have been obtained.  The Veteran has not identified any existing evidence that should be procured before the issue on appeal is adjudicated, and the Board is unaware of any such outstanding evidence.  

For the reasons set forth above, no further notification or assistance is necessary, and the Veteran is not prejudiced by adjudication of his claim at this time.  

Applicable Laws and Regulations

VA may pay or reimburse veterans for payment of medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such a nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a nonservice-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability; or (D) for any illness in the case of a veteran who 
is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such veteran's entrance into a course of training, prevent interruption of such course of training, or hasten completion of such course of training; and, (3) VA or other Federal facilities were not reasonably available and an attempt to use them beforehand would not have been reasonable, sound, wise or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.

The Court has held that all three of these requirements must be met before payment is authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).

Per the implementing regulation to 38 U.S.C.A. § 1728, "in a medical emergency" is defined as emergency treatment not previously authorized including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged) was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard is met by an emergency medical situation manifesting itself by acute symptoms of such severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine would reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.120(b).

Emergency care not covered under the provisions of 38 U.S.C.A. § 1728(a) as described above may qualify for reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, and will be referred to as the "Millennium Bill Act" in this discussion.

To qualify for reimbursement under the Millennium Bill Act as articulated in 38 C.F.R. § 17.1002, payment or reimbursement for emergency treatment (including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for  use after the emergency condition is stabilized and the patient is discharged) will be made only if all of the following conditions are met:

(a) The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran had no coverage under a healthcare contract for payment or reimbursement in whole or in part for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of failure by the veteran or the provider to comply with the provisions of that health-plan contract; e.g., failure to submit a bill or medical records within specified time limits of failure to exhaust appeals of the denial of payment);

(g) If the condition for which emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran against a third party for payment of such treatment and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and,

(h) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment.

The criteria above are conjunctive, not disjunctive; accordingly, all eight criteria must be met.  Melson v. Derwinski, 1 Vet. App. 334 (1991).

Effective from February 1, 2010, Congress has significantly amended 38 U.S.C.A. § 1725.  The amendment provides that VA may provide reimbursement for emergency treatment when the veteran has a third-party payer, and also provides that payment may be made for treatment before the date of enactment of the amendment if the circumstances applicable to the veteran make it appropriate to do so.  See Expansion of Veteran Eligibility for Reimbursement by Secretary of Veterans Affairs for Emergency Treatment Furnished in a Non-Department Facility, Pub. L. No. 111-137, Stat. 3495.

Effective May 21, 2012, VA amended its regulations to be consistent with the Statute cited above.  The amended Regulation provides that payment may be considered even if an applicant has a third-party payer, and also provides that a claim may be filed as late as one year after May 21, 2012.  See amended 38 C.F.R. §§ 17.1001(g) and 17.1004(f).  The amended Regulation also specifies that if the claimant has contractual or legal recourse against a third-party payer, then VA becomes the secondary payer, but will not reimburse a claimant for deductible, copayment or similar amount the veteran owes the third party.  See amended 38 C.F.R. § 17.1005(e) and (f).  

Evidence and Analysis

The Veteran is service-connected for musculoligamentous strain of the lumbar spine.  Accordingly, payment or reimbursement of unauthorized medical expenses under 38 U.S.C.A. § 1728 may be considered for emergency treatment provided for symptoms relating to the lumbosacral spine.

Treatment records show the Plattsburg EMS was called to the Veteran for reported back pain.  EMS arrived to find the Veteran kneeling in his living room; he was alert and oriented times three.  The Veteran was rolled onto his back, placed on a back board and transported to Bellevue Medical Center, which was selected because it was the closest facility available.

Medical treatment records from Bellevue Medical Center show the Veteran reported having had gradual onset of back pain for several days; his primary complaint was sharp, severe pain in the lumbar area radiating into the buttock.  The pain had developed spontaneously.  There was no associated nausea, vomiting, abdominal pain, chest pain, dysuria, flank pain, fever, frequency, hematuria or shortness         of breath.  There was also no associated numbness or weakness in the lower extremities.  On examination the Veteran was in mild distress.  Back spasm and limitation of motion were present but there was no neurological deficit.  Possible diagnostic considerations were degenerative joint disease, herniated nucleus pulposus, musculoskeletal pain and strain.  Magnetic resonance imaging (MRI) was performed and showed mild L2-3 degenerative disc disease and mild L4-5 and L5-S1 facet arthropathy.  The Veteran received medications (morphine and Zofran) and was discharged home after a total of 2 hours treatment.  The discharge impression was back pain/strain; the Veteran was advised to stay home from work for 2 days and to return to the hospital if symptoms had not improved by then.

The Agency of Original Jurisdiction denied these claims because VA medical facilities were reasonably available (per the office notes, Omaha VA is just 10 miles from Bellevue Medical Center).  In his Notice of Disagreement (NOD) the Veteran asserted he called an ambulance because he could neither walk nor drive due to his back pain; he stated he asked the ambulance driver to take him to VA but the driver refused to do so because he was "not allowed to do that."

The Agency of Original Jurisdiction sent the Veteran a Statement of the Case in December 2012 notifying him that the treatment was not for a service-connected disability, which precluded payment or reimbursement under 38 U.S.C.A. § 1728.  Also, the treatment was not for an emergency and VA facilities were reasonably available, which precluded payment or reimbursement under either 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 (Millennium Bill Act).  

In his substantive appeal, received in January 2013, the Veteran argued that the services provided should qualify for 38 U.S.C.A. § 1728 because treatment was for his service-connected back disability.  He also argued that the treatment was an emergency because he was unable to get off the floor.  Finally, he stated he tried to have the ambulance take him to VA, where treatment would cost him nothing, but the driver refused to do so because VA was allegedly not accepting ambulances.

The Veteran testified before the Board in August 2013 that on the morning in question he woke up but was unable to stand due to his back pain, so he rolled onto the floor.  His pain was so severe he was crying.  He told his girlfriend to call EMS, which she did.  He was unable to drive, and his girlfriend would have been unable to load him in to a car.  Therefore, his only option was to call an ambulance.

On review of the evidence above the Board finds the treatment the Veteran received on July 24, 2011, was for his service-connected lumbosacral spine disability, and also finds the situation was an emergency that under the circumstances justified an ambulance.  However, VA facilities were reasonably available, so payment or reimbursement is precluded under either 38 U.S.C.A. § 1725 or 1728.

The Veteran's request to be taken to the VA medical facility is not documented in the EMS notes.  In any event, even if the Veteran did ask EMS to take him to the VA medical facility, the refusal of the driver to do so does not make VA responsible for the bill.  The evidence of record establishes that a VA medical facility was available just 10 miles away, and for whatever reason the Veteran did not go there for treatment.  Further, even if he was transported to Bellevue Medical Center involuntarily, the record shows that after his arrival at that facility the Veteran submitted to treatment for several hours without asking to be taken instead to VA.  The Board accordingly cannot find that VA facilities were unavailable to the Veteran.

In sum, based on the evidence and analysis above the Board concludes that payment of or reimbursement for emergency medical transportation and treatment under 38 U.S.C.A. § 1725 (Millennium Bill Act) or 38 U.S.C.A. § 1728 is prohibited by the plain meaning of the law.  Accordingly, the claim must be denied.   

In reaching the above conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).





ORDER

Entitlement to payment of or reimbursement for expenses resulting from unauthorized medical transportation and treatment provided to the Veteran by Plattsburg Department of EMS and Bellevue Medical Center on July 24, 2011, is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


